Citation Nr: 0027462	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-11 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Whether an overpayment of improved death pension benefits 
in the amount of $17,158.00 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $17,158.00, 
plus interest. 



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from May 1944 to May 1946.  These 
matters come to the Board of Veterans' Appeals (Board) from a 
June 1998 decision by the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision the Committee 
denied waiver of recovery of the $17,158.00 overpayment on 
the basis that the request for waiver of recovery was filed 
more than 180 days following notification of the existence of 
the overpayment.

According to the documents in the claims file, in 1995 the RO 
received information indicating that the appellant had 
received interest income in 1993 in the amount of $6182.00, 
making her ineligible for improved death pension benefits 
effective in 1993.  Although the appellant has repeatedly 
submitted information and statements to the effect that she 
did not receive the interest income, in that the bank 
accounts on which the interest was paid belonged to her son, 
her improved death pension benefits were terminated 
retroactively to 1993, resulting in the existing overpayment 
of $17,158.00.

The appellant was apparently notified of the 1993 interest 
income in November 1995, at which time she submitted a 
statement from her son in which the son attested that he had 
received the interest income from the bank accounts in 1993.  
This statement was apparently not sufficient to resolve 
ownership of the income, and in May 1996 she submitted an 
additional statement from her son in which he attested that 
he had received all of the interest income and that the 
appellant had received none of the income, and he provided 
his Social Security number, as had been requested.  
Regardless of the presence of this evidence in the claims 
file, no action has been taken to determine the proper 
ownership of the income; the appellant's eligibility for 
improved death pension benefits was retroactively terminated; 
and collection efforts were initiated to recover the alleged 
overpayment.

Since January 1996 the appellant has submitted numerous 
statements and copies of the previously submitted evidence in 
an attempt to restore her eligibility to improved pension 
benefits.  No action has been taken on any of her requests.  
In an apparent attempt to forestall debt collection 
activities, in June 1998 she requested waiver of recovery of 
the alleged overpayment.  Although the Committee denied 
waiver of recovery, that action was premature, in that the 
existence of the overpayment has not been properly 
determined.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) 
(the issue of the validity of the debt must be resolved prior 
to considering the issue of waiver of recovery).

The Board notes that an annotation in the claims file 
indicates that the appellant has been in receipt of Social 
Security benefits since 1991, none of which was reported to 
VA in connection with her eligibility for improved death 
pension benefits.  The RO has apparently not yet undertaken 
any further development on that issue.

The issue of whether a valid overpayment exists is 
inextricably intertwined with the appellant's request for 
waiver of recovery of any overpayment.  Narron v. West, 
13 Vet. App. 223 (1999).  To ensure that VA has met its duty 
to assist the appellant in developing the facts pertinent to 
the appeal and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should undertake the 
development necessary to determine the 
appellant's actual income for 1991 and 
each succeeding year, including 1993.  

2.  Based on the evidence currently of 
record and any evidence subsequently 
developed, the RO should determine the 
appellant's countable income for improved 
pension purposes during and since 1991 
and re-adjudicate the issue of her 
entitlement to improved death pension 
benefits in 1991 and each succeeding 
year.  Specifically, the RO should 
determine whether the appellant or her 
son received the interest income of 
$6182.00 in 1993.  If the income was 
actually received by anyone other than 
the appellant, that amount of income 
should not be considered in determining 
her eligibility for improved death 
pension benefits.

3.  If re-adjudication of her eligibility 
for improved death pension benefits in 
1991 and each succeeding year results in 
an overpayment in any amount, the 
appellant should be notified of the 
amount and specific basis for the 
overpayment and she should be given the 
opportunity to request waiver of recovery 
of the overpayment.

4.  If the appellant requests waiver of 
recovery of any overpayment, the request 
for waiver should be referred to the 
Committee for proper consideration.

5.  If any benefit requested on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


